DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2022 has been entered.
Response to Amendment
This Action is in response to Applicant’s response filed 9/16/2022 wherein Claims 19, 30, 31, 33, 37, and 38 are amended, claim 47 is added, and claim 36 is canceled. Therefore, Claims 19, 22, 28-31, and 33-46 are currently pending within the application.
The Applicant’s amendments to the claims have overcome each and every claim objection previously set forth in the Final Rejection dated 7/15/2022. Therefore, each and every claim objection previously set forth in the Final Rejection dated 7/15/2022 is withdrawn at this time.
The Applicant’s amendments to the claims have overcome each and every claim rejection previously set forth under 35 U.S.C. 112(b) in the Final Rejection dated 7/15/2022. Therefore, each and every claim rejection previously set forth under 35 U.S.C. 112(b) in the Final Rejection dated 7/15/2022 is withdrawn at this time.
Response to Arguments
Applicant’s arguments, see pages 5-6, filed 9/16/2022, with respect to the rejection(s) of claim(s) 19, 33-35, 40, 46 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kay et al. (US 2011/0118670 A1) and other secondary references.
Applicant’s arguments, see pages 6-7, filed 9/16/2022, with respect to the rejection(s) of claim(s) 19, 22, 28-31, 33-35, 38-40, and 46 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kay et al. (US 2011/0118670 A1) and other secondary references.
Applicant’s arguments, see page 7, filed 9/16/2022, with respect to the rejection(s) of claim(s) 22, 28-31, 36-39, 41-45, and under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kay et al. (US 2011/0118670 A1) and other secondary references.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites “the retention portion of the male end comprises a first retention portion, and wherein the male end further comprises a second retention portion”. It is unclear if the “first retention portion” and “second retention portion” are the same structure as the recited “laterally aligned notches in opposing edges of the male end” recited in independent claim 19. The specification and drawings only support the “first retention portion” and “second retention portion” being the same structure as the “laterally aligned notches in opposing edges of the male end”. For the purpose of examination, the limitation of “the retention portion of the male end comprises a first retention portion, and wherein the male end further comprises a second retention portion” will be interpreted as the same as the “laterally aligned side notches in opposing edges of the male end”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 19, 33-35, 40, and 46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kay et al. (US 2011/0118670 A1; hereinafter referred to as Kay).
Kay cited within Applicant’s IDS dated 10/3/2022 as “Dennis et al.”.
With regards to claim 19, Kay discloses (Figs. 1-10) a fixation device (20; see [0027]) for a catheter (76, 82, 86; see [0023-0025] and [0034-0036]), the fixation device comprising: 
an elongate band (see the unitary structure of female strap 34 and male strap 38 in Fig. 1 and [0027]) having a flexible configuration and including a female end (34) having a coupling opening (62; see [0030]) extending therethrough and an opposite, male end (38); and 
a retention portion (see at 52 in Fig. 1); see [0029]) of the male end having laterally aligned side notches (see the notches at 52 in Fig. 1; see [0029]) in opposing edges of the male end to reduce a width of the male end in the retention portion to be equal to or less than a width of the coupling opening of the female end (see Figs. 1-2 which shows laterally aligned side notches 52 in opposing edges of the male end 38 in the retention portion to be equal to or less than a width of the coupling opening 62 of the female end 34), the coupling opening of the female end configured to receive the retention portion of the male end therein to thereby secure the elongate band around the catheter (see Figs. 6 and 8-10 and [0023-0025] and [0034-0036]).
With regards to claim 33, Kay discloses the claimed invention of claim 19, and Kay further discloses (Figs. 1-10) the retention portion (see at 52 in Figs. 1-2) of the male end (38; see [0027]) comprises a first retention portion (see left notch at 52 in Fig. 2), and wherein the male end further comprises a second retention portion (see right notch at 52 in Fig. 2).
With regards to claim 34, Kay discloses the claimed invention of claim 19, and Kay further discloses (Figs. 1-10) the male end (38; see [0027]) further includes an elongate neck portion (see Examiner annotated Fig. 2 below; hereinafter referred to as Fig. A) disposed distally of the retention portion (see at 52 in Figs. 1-2).

    PNG
    media_image1.png
    365
    780
    media_image1.png
    Greyscale

With regards to claim 35, Kay discloses the claimed invention of claim 34, and Kay further discloses (Figs. 1-10) the male end (38; see [0027]) at the elongate neck portion (see Fig. A above) has a smaller width than at the retention portion (see at 52 in Figs. 1-2).
With regards to claim 40, Kay discloses the claimed invention of claim 19, and Kay further discloses (Figs. 1-10) the elongate band (see the unitary structure of female strap 34 and male strap 38 in Fig. 1 and [0027]) further includes a catheter engagement portion (77; see [0034] “the small diameter tube 76 is gripped in a trough or space 77 between a female strap 34 and a male strap 38 defined by engagement portions 78 and 80” and [0035]) disposed between the female and male ends thereof (female end 34; male end 38; see [0027]).
With regards to claim 46, Kay discloses the claimed invention of claim 19, and Kay further discloses (Figs. 1-10) the elongate band (see the unitary structure of female strap 34 and male strap 38 in Fig. 1 and [0027]) has a flat, first configuration (wherein the elongate band has a flat, first configuration, shown in Fig. 1, as the elongate band would be horizontal and thus flat until the clinician moved the elongate band to a second configuration) and a second configuration (see Figs. 6 and 8-10) with the retention portion (see at 52 in Figs. 1-2) of the male end (38; see [0027]) received within the coupling opening of the female end (34; see [0027]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22 and 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kay in view of Bierman et al. (US 9,642,987; hereinafter referred to as Bierman).
Bierman cited in Notice of References Cited dated 1/7/2022.
With regards to claim 22, Kay discloses the claimed invention of claim 40, however, Kay is silent with regards to the catheter engagement portion of the elongate band comprises textured surfaces.
Nonetheless, Bierman teaches (Fig. 12) the catheter engagement portion (see at 33a in Fig. 12) of the elongate band (the unitary structure of 22a, 24a) comprises textured surfaces (33; see Col. 14, lines 1-9 “Exemplary securement barbs 3 are illustrated in Fig. 12. The securement barbs can be used to retain the catheter in the longitudinal direction”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter engagement portion of the elongate band of the fixation device of Kay with a teaching of Bierman such that the catheter engagement portion of the elongate band comprises textured surfaces. One of ordinary skill in the art would have been motivated to make this modification, as Bierman teaches that the securement barbs can be used to inhibit axial movement of the catheter (see Col. 14, lines 1-9 of Bierman).
The fixation device of Kay modified in view of Bierman will hereinafter be referred to as the fixation device of Kay and Bierman.
With regards to claim 28, the fixation device of Kay and Bierman teaches the claimed invention of claim 22, however, Kay is silent with regards to the textured surfaces comprise a plurality of spaced ribs.
Nonetheless, Bierman further teaches (Fig. 12) the textured surfaces (33a) comprise a plurality of spaced ribs (see Fig. 12 which shows a plurality of spaced ribs 33a and Col. 14, liens 1-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the textured surface of the catheter engagement portion of the elongate band of the fixation device of Kay and Bierman with a further teaching of Bierman such that the textured surfaces comprise a plurality of spaced ribs. One of ordinary skill in the art would have been motivated to make this modification, as Bierman teaches that the securement barbs can be used to inhibit axial movement of the catheter (see Col. 14, lines 1-9 of Bierman).
With regards to claim 29, the fixation device of Kay and Bierman teaches the claimed invention of claim 28, however, Kay is silent with regards to the plurality of spaced ribs extend transversely across the elongate band.
Nonetheless, Bierman further teaches (Fig. 12) the plurality of spaced ribs (33a) extend transversely across the elongate band (the unitary structure of 22a, 24a; see Fig. 12 which shows the plurality of spaced ribs extending transversely across the elongate band).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the plurality of spaced ribs of the catheter engagement portion of the elongate band of the fixation device of Kay and Bierman with a further teaching of Bierman such that the plurality of spaced ribs extend transversely across the elongate band. One of ordinary skill in the art would have been motivated to make this modification, as Bierman teaches that the securement barbs can be used to inhibit axial movement of the catheter (see Col. 14, lines 1-9 of Bierman).
With regards to claim 30, the fixation device of Kay and Bierman teaches the claimed invention of claim 28 and Kay further teaches (Figs. 1-10) the catheter engagement portion (77; see [0034] “the small diameter tube 76 is gripped in a trough or space 77 between a female strap 34 and a male strap 38 defined by engagement portions 78 and 80” and [0035]) of the elongate band (see the unitary structure of female strap 34 and male strap 38 in Fig. 1 and [0027]) has a length sufficient to surround the catheter (76, 82, 86; see [0023-0025] and [0034-0036] and Figs. 6 and 8-10) extending across the elongate band when the retention portion (see at 52 in Figs. 1-2) of the male end (38; see [0027]) is received within the coupling opening (62; see [0030]) of the female end (34; see [0027]).
With regards to claim 31, the fixation device of Kay and Bierman teaches the claimed invention of claim 30, however, Kay is silent with regards to the plurality of spaced ribs comprises at least three ribs configured to be distributed about a circumference of the catheter extending across the elongate band when the retention portion of the male end is received within the coupling opening of the female end.
Nonetheless, Bierman further teaches (Fig. 12) the plurality of spaced ribs (33a) comprises at least three ribs (see Fig. 12 which shows at least three ribs) configured to be distributed about a circumference of the catheter (8; see Fig. 11 which shows the at least three ribs being distributed about a circumference of the catheter) extending across the elongate band (the unitary structure of 22a, 24a) when the retention portion (see at 24a, 27a in Fig. 12) of the male end is received within the coupling opening (104a) of the female end (see at 22a, 80a in Fig. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the plurality of spaced ribs of the catheter engagement portion of Kay and Bierman with a further teaching of Bierman such that the plurality of spaced ribs comprises at least three ribs configured to be distributed about a circumference of the catheter extending across the elongate band when the retention portion of the male end is received within the coupling opening of the female end. One of ordinary skill in the art would have been motivated to make this modification, as Bierman teaches that the securement barbs can be used to inhibit axial movement of the catheter (see Col. 14, lines 1-9 of Bierman).

Claim(s) 41-43 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kay in view of Helland et al. (US 5,423,763; hereinafter referred to as Helland).
Helland cited in Notice of References Cited dated 1/7/2022.
With regards to claim 41, Kay discloses the claimed invention of claim 40, however, Kay is silent with regards to the fixation device further comprising at least one catheter reception member extending laterally from the elongate band at the catheter engagement portion thereof, the at least one catheter reception member including a bore extending therethrough for reception of the catheter.
Nonetheless, Helland teaches (Figs. 1-3) the fixation device (10) further comprising at least one catheter reception member (46, 48) extending laterally from the elongate band (12) at the catheter engagement portion (24) thereof, the at least one catheter reception member including a bore (26) extending therethrough for reception of the catheter (see Col. 3, lines 61-65 “through bore 26 adapted to receive the lead body”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the elongate base 22 of the fixation device of Kay in view of a teaching of Helland such that the fixation device further comprising at least one catheter reception member extending laterally from the elongate band at the catheter engagement portion thereof, the at least one catheter reception member including a bore extending therethrough for reception of the catheter. One of ordinary skill in the art would have been motivated to make this modification, as Helland teaches that a plurality of spaced apart projections/catheter reception members provide interfering contact with the lead body and thus sufficient frictional engagement to keep the sleeve in place when the lead body is held vertically (see Col. 4, lines 58-63 of Helland).
The fixation device of Kay modified in view of Helland will hereinafter be referred to as the fixation device of Kay and Helland.
With regards to claim 42, the fixation device of Kay and Helland teaches the claimed invention of claim 41, however, Kay is silent with regards to the at least one catheter reception member has an outwardly oriented frusto-conical shape.
Nonetheless, Helland further teaches the at least one catheter reception member (46, 48) has an outwardly oriented frusto-conical shape (see at 11 in Figs. 1-2 which shows a frusto-conical shape).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the at least one catheter reception member of the fixation device of Kay and Helland with a further teaching of Helland such that the at least one catheter reception member has an outwardly oriented frusto-conical shape. One of ordinary skill in the art would have been motivated to make this modification, as Helland teaches the plurality of spaced apart projections/catheter reception members provide interfering contact with the lead body and thus sufficient frictional engagement to keep the sleeve in place when the lead body is held vertically (see Col. 4, lines 58-63 of Helland).
With regards to claim 43, the fixation device of Kay and Helland teaches the claimed invention of claim 41, however, Kay is silent with regards to the at least one catheter reception member includes a retention structure extending outwardly into the bore to engage the catheter inserted therethrough.
Nonetheless, Helland further teaches (Figs. 1-3) the at least one catheter reception member (46, 48) includes a retention structure (46a, 48a) extending outwardly into the bore (26) to engage the catheter inserted therethrough (see Col. 4, lines 58-63 “a plurality of spaced apart projections 46, 48, and 50, preferably identical and which, when the sleeve is slid onto the lead body, providing interfering contact with the lead body and sufficient frictional engagement to keep the sleeve in place when the lead body is held vertically”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the at least one catheter reception member of the fixation device of Kay and Helland in view of a further teaching of Helland such that the at least one catheter reception member includes a retention structure extending outwardly into the bore to engage the catheter inserted therethrough. One of ordinary skill in the art would have been motivated to make this modification, as Helland teaches the plurality of spaced apart projections/catheter reception members provide interfering contact with the lead body and thus sufficient frictional engagement to keep the sleeve in place when the lead body is held vertically (see Col. 4, lines 58-63 of Helland).
With regards to claim 45, the fixation device of Kay and Helland teaches the claimed invention of claim 41, however, Kay is silent with regards to the at least one catheter reception member comprises first and second catheter reception portions disposed on opposite sides of the catheter engagement portion of the elongate band.
Nonetheless, Helland further teaches (Figs. 1-3) the at least one catheter reception member (46, 48) comprises first and second catheter reception portions (see at 46 and 48 in Fig. 3) disposed on opposite sides of the catheter engagement portion (24) of the elongate band (12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the at least one catheter reception member of the fixation device of Kay and Helland in view of a further teaching of Helland such that the at least one catheter reception member comprises first and second catheter reception portions disposed on opposite sides of the catheter engagement portion of the elongate band. One of ordinary skill in the art would have been motivated to make this modification, as Helland teaches the plurality of spaced apart projections/catheter reception members provide interfering contact with the lead body and thus sufficient frictional engagement to keep the sleeve in place when the lead body is held vertically (see Col. 4, lines 58-63 of Helland). 
Claim(s) 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kay and Helland as applied to claim 43 above, and in further view of Rivard et al. (US 8,126,569; hereinafter referred to as Rivard).
Rivard cited in Notice of References Cited dated 1/7/2022.
With regards to claim 44, the fixation device of Kay and Helland teaches the claimed invention of claim 43, however, Kay is silent with regards to the retention structure has an annular configuration extending around the bore.
Nonetheless, Rivard (Fig. 16) further teaches the retention structure (451) has an annular configuration (see at 451 in Fig. 16) extending around the bore (450).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the retention structure of the fixation device of Kay and Helland with a teaching of Rivard such that the retention structure has an annular configuration extending around the bore. One of ordinary skill in the art would have been motivated to make this modification, as Rivard teaches that a retention structure having an annular configuration extending around the bore enhances friction between the lead/catheter and the fixation device/sleeve (see Col. 10, line 65 – Col. 11, line 7 of Rivard).

Claim(s) 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kay in view of Adams (US 5,683,403).
Adams cited in Notice of References Cited dated 7/15/2022.
With regards to claim 47, Kay discloses the claimed invention of claim 19, however Kay is silent with regards to the elongate band includes a suture opening extending therethrough.
Nonetheless, Adams teaches (Figs. 1-4) the elongate band (16) includes a suture opening (22) extending therethrough. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the elongate band of the fixation device of Kay in view of a teaching of Adams such that the elongate band includes a suture opening extending therethrough. One of ordinary skill in the art would have been motivated to make this modification, as Adams teaches that a suture hole permits the device to be secured to the body tissue beneath the skin of a patient (see Col. 2, lines 29-34 of Adams).
The fixation device of Kay modified in view of Adams will hereinafter be referred to as the fixation device of Kay and Adams.

Claim(s) 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kay  and Adams applied to claim 47 above, and in further view of Belden (US 5,824,032).
Belden cited within Notice of References Cited dated 7/15/2022.
With regards to claim 38, the fixation device of Kay and Adams teaches the claimed invention of claim 47, however, Kay is silent with regards to the suture opening comprises a first suture opening extending through the female end of the elongate band; and the elongate band further comprises a second suture opening extending through the male end thereof.
Nonetheless, Adams further teaches (Figs. 1-4) the suture opening (22) comprises a first suture opening (wherein the suture opening 22 is the first suture opening) extending through the female end (see at 12 in Fig. 1) of the elongate band (16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the female end of the elongate band of the fixation device of Kay and Adams with a further teaching of Adams such that the suture opening comprises a first suture opening extending through the female end of the elongate band. One of ordinary skill in the art would have been motivated to make this modification, as Adams teaches that a suture hole permits the device to be secured to the body tissue beneath the skin of a patient (see Col. 2, lines 29-34 of Adams). 
However, neither Kay nor Adams teaches the elongate band further comprises a second suture opening extending through the male end thereof.
Nonetheless, Belden teaches (Fig. 4) the elongate band (the unitary structure of 28, 30, and 32) further comprises a second suture opening (34) extending through the male end (see at 33 in Fig. 4) thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the male end of the elongate band of the fixation device of Kay and Adams with a teaching of Belden such that the elongate band further comprises a second suture opening extending through the male end thereof. One of ordinary skill in the art would have been motivated to make this modification, as Belden teaches that a suture can extend through the slot in the slotted wall and is tied to and or looped around the suture ring such that the sleeve is secured to the body tissue (see Col. 4, lines 1-6 of Belden).
The fixation device of Kay and Adams modified in view of a teaching of Belden will hereinafter be referred to as the fixation device of Kay, Adams, and Belden.
With regards to claim 37, the fixation device of Kay, Adams, and Belden teaches the claimed invention of claim 38, however, Kay is silent with regards to the second suture opening extends through the male end of the elongate band distal to the side notches thereof.
Nonetheless, Belden teaches (Fig. 4) the second suture opening (34) extends through the male end (see at 33 in Fig. 4) of the elongate band (the unitary structure of 28, 30, and 32) distal to the side notches (see Fig. 4 and the notched portion shown near 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the second suture opening of the fixation device of Kay, Adams, and Belden with a further teaching of Belden such that the second suture opening extends through the male end of the elongate band distal to the side notches thereof. One of ordinary skill in the art would have been motivated to make this modification, as Belden teaches that a suture can extend through the slot in the slotted wall and is tied to and or looped around the suture ring such that the sleeve is secured to the body tissue (see Col. 4, lines 1-6 of Belden).
With regards to claim 39, the fixation device of Kay, Adams, and Belden teaches the claimed invention of claim 38, and the fixation device of Kay, Adams, and Belden teaches that the first and second suture openings are disposed at opposite ends of the elongate band (modifying the fixation device of Kay in view of Adams and Belden would result in a fixation device with the first and second suture openings disposed at opposite ends of the elongate band).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lash et al. (US 4,662,873) see Figs. 1-6.
Pohndorf et al. (US 4,553,961) see Fig. 7.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771